DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 08/11/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's traverse of the Examiner’s withdrawal of claims 26-39 and 42-45 in the reply filed on 08/11/2021 is acknowledged.  The traversal is on the ground(s) that claim 26 (and claims dependent therefrom) read on the elected species, and should be subject to examination.  This is not found persuasive for the following reasons.  First, the reasons for withdrawal will be restated, followed by a response to Applicant’s arguments.
Claims 26+ (i.e., claims dependent therefrom) are withdrawn by the Examiner.  Applicant elected Species A (Figs. 1a-B).  Claim 26 is directed to a device comprising an anchor body having a central passage having a smaller with than a distal bore, and a tensionable construct having an enlarged end portion having a width greater than the central passage width so that the enlarged portion is insertable into the distal bore but is prevented from moving proximally into the central passage due to an abutment at the transition in widths between the distal bore and central passage.  
Elected Species A does not show an enlarged end portion having a width greater than the central passage width.  Rather, Species A shows knot 31 being the enlarged end portion of the construct, but the knot is magnitudes of order smaller in dimension than the central passage of the anchor body.  Instead, the construct is attached to eyelet 55, and it is eyelet 55 which is enlarged to have a greater width than the central passage of the body anchor so that the eyelet is insertable into the distal bore but is prevented from moving proximally into the central passage due to an abutment at the transition in widths between the distal bore and central passage.  
On the other hand, non-elected Species B (Fig. 3) or Species C (Fig. 4) show an enlarged end portion of the tensionable construct (knot 31), with knot 31 having a width that is greater than the central portion defined proximally of the abutment at the interface with the distal bore, such that the enlarged portion is insertable into the distal bore but is prevented from moving proximally into the central passage due to an abutment at the transition in widths between the distal bore and central passage.  In other words, the only embodiments reasonably showing an enlarged end portion of the tensionable construct being obstructed from proximally moving from a distal bore into a central passage by means of an abutment due to the comparative widths between the enlarged portion, distal bore, and central passage are the embodiments shown in either Fig. 3 or Fig. 4, which correspond to non-elected Species B or C respectively.  
As discussed above, elected Species A (Figs. 1a-b) do not show the tensionable construct having an enlarged portion - rather than the tensionable construct is attached to an eyelet which functions to block proximal movement at the abutment from the distal bore to the central passage due to the comparative widths.  Accordingly, claim 26 (and all claims dependent therefrom) are withdrawn by the Examiner as being directed to non-elected species.
Applicant alleges that claim 26 does not require the enlarged portion to be part of the claimed tensionable construct, and alleges that eyelet 55 is an enlarged portion and is at an end of the tensionable construct.  Applicant further alleges that the claim does not require that the tensionable construct “have” the enlarged portion.  The Examiner respectfully disagrees.
The plain meaning of the claim term “an enlarged portion at an end of the tensionable construct”, as recited in claim 26, infers that the enlarge portion is part of or a subcomponent of the tensionable construct.  This is due to the term “portion” – Merriam-Webster.com defines “portion” as “an often limited part of a whole”.  It is thus clear that the scope of the term requires that the enlarged “feature” be part of the tensionable construct because it is a “portion” of the tensionable construct, and is therefore a limited part of a whole (i.e., a limited part of the tensionable construct).  It is abundantly clear that the scope of the claim does not encompass the enlarged portion being a separate structure to which the tensionable construct is attached.  Elected species Figs. 1A-B clearly discusses that the PEEK eyelet 55 is a separate structure from the tensionable construct 99 (e.g., paragraph [0028] discloses that the fixation device comprises 1) a recessed eyelet 55, 2) a tensionable construct 99, and 3) an optional sliding suture 30a).  This clearly indicates that the recessed eyelet 55 is a completely and wholly separate structure from tensionable construct 99.  Claim 1 clearly recites this: the claim recites a tensionable construct extending from a first portion of the tip (which corresponds to the disclosed eyelet 55).  Therefore, there is no support for Applicant’s assertion that the “enlarged portion” refers to the eyelet 55, because the plain meaning of the claim infers that the enlarged portion is part of the tensionable construct, and not a separate structure attached to the tensionable construct.  Accordingly, it is clear that claims 26-39 and 42-45 do not read on the elected species and therefore these claims are properly withdrawn as being drawn to non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
To make the record clear, the Examiner notes that the limitations “a fixation structure for securing the anchor body in a bone hole” in claims 1 and 18 is considered to not invoke 112(f) because the term does not use the term “means” alone, and thus the absence of the term creates a rebuttable presumption that is not rebutted because the claim is considered to recite sufficient structure to entirely perform the recited function – fixation structures are known structural elements to persons of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 18-20, 47, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “the flexible material held in the recess that is separate from the tensionable construct”.  It is unclear as to what structure is referred to as being separate from the tensionable construct: the flexible material or the recess.  Therefore, the claim in indefinite.  For examination purposes, the claim will presume to read as the flexible material is separate from the tensionable construct.
Claims 3-4 are indefinite by virtue of their dependency on indefinite base claim 2.
Regarding claim 18, the claim recites “a flexible material held in the recess of the tip that is separate from the tensionable construct”.  It is unclear as to what structure is referred to as being separate from the tensionable construct: the flexible material, the recess, or the trip.  Therefore, the claim in indefinite.  For examination purposes, the claim will presume to read as the flexible material is separate from the tensionable construct.
Claims 19-20, 47, and 49 are indefinite by virtue of their dependency on indefinite base claim 2.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11, 13-17, 18-20, and 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0152773 A1 to Lunn et al. (hereinafter “Lunn”) in view of US 2013/0096611 to Sullivan et al. (hereinafter “Sullivan”) (both references previously of record).
Regarding claim 1, Lunn discloses (see abstract; Figs. 1-6C; and [0020]-[0025]) a device (as shown in the Figures) for tissue repairs (see at least [0021]), comprising: an anchor body (11) that is cannulated (11a) and that comprises an outer surface (11c, see [0020] and Fig. 2 (note that [0020] appears to mistakenly refer to 11c as "11e")) having a fixation structure (11d) for securing the anchor body in a bone hole (see Figs. 1-3 and [0020]); a tip (12) that is separable from the anchor body (see Figs. 1-4 and [0020]), wherein the tip defines a recess (first recess: 12c; second recess: space between 12e and 12d in Fig. 4 which allows suture to pass beside 12e in the longitudinal direction) configured to hold a flexible material (20) (see Figs. 4 and 6A-C and [0021]); and wherein the first portion of the tip is insertable into an opening at an end face of the anchor body (see Figs. 1-5 and [0020]). 
Lunn further discloses (claim 9) wherein the fixation structure on the outer surface of the anchor body comprises a thread (see Fig. 2 and [0020]); (claim 11) wherein the tip and the anchor body are rotatable relative to one another when the first portion of the tip is inserted into the opening at the end face of the anchor body (see Fig. 5 and [0025], interference fit allows for rotation of one relative to the other as one is inserted into the other); (claim 13) wherein the recess forms an eyelet that extends through the tip (see Figs. 4-6A and [0020]); (claim 14) wherein the tip comprises a tip body (12a) defining the recess and a shaft (12b) connected to the tip body (see Figs. 4-5 and [0020]); (claim 16) wherein the shaft is cannulated (top portion of 12e, as shown in Fig. 5) and defines a passage that extends into the tip body (side portions of 12e, as shown in Fig. 4 defined between side portions 12d); (claim 17) wherein the recess forms an eyelet that extends through the tip body (see Figs. 4-6A and [0020]), and wherein at least one internal passage defined by the shaft (side portion of 12e defined between side portions 12d, Fig. 4) extends transverse to an axis of extension of the eyelet (as shown in Fig. 4); (claim 46) wherein the tip is insertable into the anchor body such that the recess of the tip is located inside the anchor body (when the recess is the second recess above (space between 12e and 12d in Fig. 4 which allows suture to pass beside 12e in the longitudinal direction), then as shown in Fig. 6A, that recess is inside the anchor body when the tip is inserted into the anchor body); (claim 48) wherein when the first portion of the tip is inserted into the opening at the end face of the anchor body, the first portion of the tip remains rotatable relative to the anchor body (see Figs. 1-6A and [0020], it is apparent that distal portion 12 is friction fit (i.e. interference fit as per [0025]) within the inner surface of proximal portion 11, and therefore remains capable of rotation if enough rotation force is applied to overcome the friction fit); and (claim 50)  wherein the recess extends transverse to a longitudinal axis of the anchor body when the first portion of the tip is inserted into the opening at the end face of the anchor body (when the recess is first recess 12c as discussed above, then the recess extends transverse to a long. axis of proximal portion 11 when distal portion 12 is inserted into proximal portion 11).
With respect to claim 1, Lunn fails to specifically disclose a tensionable construct extending from a first portion of the tip, the tensionable construct comprising a flexible strand defining two apertures at different locations along a length of the flexible strand, and a passage extending through the flexible strand and connecting the two apertures, for forming a splice and a loop with an adjustable perimeter adjacent the splice; and wherein the tensionable construct is configured to extend into the anchor body.
Sullivan discloses (see abstract; Figs. 1-5; and [0027]-[0048]) a device (100) for tissue repairs (see at least [0027]/[0029]), comprising an anchor body (10) that is cannulated (11b) and that comprises an outer surface having a fixation structure (15) for securing the anchor body in a bone hole (see Fig. 1) and a tip (12, see Figs. 1-2); and a tensionable construct (99) extending from a first portion of the tip (as shown in Figs. 2-5), the tensionable construct comprising a flexible strand (30) defining two apertures at different locations along a length of the flexible strand (see Fig. 5 and [0039]-[0042]), and a passage extending through the flexible strand and connecting the two apertures (see Fig. 5 and [0039]-[0042], portion of splice 33 shown with suture material 30 passing therethrough), for forming a splice (33) and a loop (as shown in Fig. 5, looped within tissue 50) with an adjustable perimeter adjacent the splice (see [0039]-[0042] and Fig. 5); and wherein the tensionable construct is configured to extend into the anchor body (as shown in Figs. 2-5) in the same field of endeavor for the purpose of providing an anchor/construct combination which allows the tension and/or location of the tissue to be altered after the tensionable knotless anchor is implanted without the need for knots to be tied during the repair or fixation procedure, making the procedure faster, easier, and less costly (see [0043]-[0045]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lunn's anchor with the construct of Sullivan in order to provide an anchor/construct combination which allows the tension and/or location of the tissue to be altered after the tensionable knotless anchor is implanted without the need for knots to be tied during the repair or fixation procedure, making the procedure faster, easier, and less costly.
The combination of Lunn and Sullivan, as set forth above for the reasons discussed above, would further disclose (claim 2) the flexible material held in the recess is separate from the tensionable construct (see Figs. 6A-C and [0021] of Lunn, the flexible material of Lunn is a separate structure from the tensionable construct of Sullivan); (claim 4) wherein the flexible material is releasably attached to the tip (see Fig. 6A and [0021] of Lunn); (claim 5) wherein the flexible strand of the tensionable construct further comprises the splice formed at the passage and the loop, wherein the loop is a knotless, tensionable, self-cinching loop with the adjustable perimeter (Sullivan: Fig. 5 and [0039]-[0042]); (claim 6)  wherein the tensionable construct further comprises a knot and a free end (Sullivan: knot 31 and free end 32, as shown in Fig. 5); (claim 7)  wherein the knotless, tensionable, self-cinching loop is pre-looped (Sullivan: [0038]); (claim 8) wherein the passage forms a coreless portion of the flexible strand (Sullivan: see Fig. 5 and [0039]-[0042], coreless to accommodate portion of suture 30 passed therethrough); and (claim 15) wherein the tensionable construct is connected to the shaft of the tip (Sullivan: suture 30 is connected to shaft of tip as shown in cross section of Figs. 2-5).

Regarding claim 18, Lunn discloses (see abstract; Figs. 1-6C; and [0020]-[0025]) a device (as shown in the Figures) for tissue repairs (see at least [0021]), comprising: an anchor body (11) that is cannulated (11a) and that comprises an outer surface (11c, see [0020] and Fig. 2 (note that [0020] appears to mistakenly refer to 11c as "11e")) having a fixation structure (11d) for securing the anchor body in a bone hole (see Figs. 1-3 and [0020]); a tip (12) that is separate from the anchor body (see Figs. 1-4 and [0020]), wherein the tip defines a recess (first recess: 12c; second recess: space between 12e and 12d in Fig. 4 which allows suture to pass beside 12e in the longitudinal direction) that holds a flexible material (20) (see Figs. 4 and 6A-C and [0021]) and has a first portion that is insertable into the anchor body (see Figs. 1-5 and [0020]).
Lunn further discloses (claim 19) wherein the recess forms an eyelet that extends through the tip, and wherein the flexible material is threaded through the eyelet (see Figs. 4-6A and [0020]); (claim 47) wherein the tip is insertable into the anchor body such that the recess of the tip is located inside the anchor body (when the recess is the second recess above (space between 12e and 12d in Fig. 4 which allows suture to pass beside 12e in the longitudinal direction), then as shown in Fig. 6A, that recess is inside the anchor body when the tip is inserted into the anchor body); and (claim 49) wherein the flexible material is releasably attached to the tip (see Fig. 6A and [0021]).
With respect to claim 18, Lunn fails to specifically disclose a tensionable construct extending from a first portion of the tip, the tensionable construct comprising a flexible strand with a free end, a splice, and a knotless, tensionable, self-cinching loop with an adjustable perimeter formed adjacent the splice, and wherein the flexible material is separate from the tensionable construct.  With respect to claim 20, Lunn discloses wherein the first portion of the tip is insertable into an opening at an end face of the anchor body (see Figs. 1-5 and [0020]), but fails to specifically disclose wherein the tensionable construct is configured to extend into the anchor body.
Sullivan discloses (see abstract; Figs. 1-5; and [0027]-[0048]) a device (100) for tissue repairs (see at least [0027]/[0029]), comprising an anchor body (10) that is cannulated (11b) and that comprises an outer surface having a fixation structure (15) for securing the anchor body in a bone hole (see Fig. 1) and a tip (12, see Figs. 1-2); and a tensionable construct (99) extending from a first portion of the tip (as shown in Figs. 2-5), the tensionable construct comprising a flexible strand (30) defining two apertures at different locations along a length of the flexible strand (see Fig. 5 and [0039]-[0042]) with a free end (32), a splice (33), and a knotless, tensionable, self-cinching loop as shown in Fig. 5, looped within tissue 50, see also [0039]-[0042]) with an adjustable perimeter formed adjacent the splice (see [0039]-[0042] and Fig. 5); and wherein the tensionable construct is configured to extend into the anchor body (as shown in Figs. 2-5) in the same field of endeavor for the purpose of providing an anchor/construct combination which allows the tension and/or location of the tissue to be altered after the tensionable knotless anchor is implanted without the need for knots to be tied during the repair or fixation procedure, making the procedure faster, easier, and less costly (see [0043]-[0045]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lunn's anchor with the construct of Sullivan in order to provide an anchor/construct combination which allows the tension and/or location of the tissue to be altered after the tensionable knotless anchor is implanted without the need for knots to be tied during the repair or fixation procedure, making the procedure faster, easier, and less costly.  In doing so, the flexible material of Lynn would be separate from the tensionable construct suggested by Sullivan.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunn in view of Sullivan, as applied to claim 2 above, and further in view of US 2010/0249834 A1 to Dreyfuss (hereinafter “Dreyfuss”) (previously of record).
The combination of Lunn and Sullivan discloses the invention substantially as claimed as discussed above, however, with respect to claim 3, the combination fails to specifically disclose wherein the flexible material comprises a suture tape.  
However, Dreyfuss discloses, in the same field of endeavor, the interchangeability of flexible members used in orthopedic applications, where the flexible members can either be suture strands (as taught by Lunn) or suture tape (see [0012], [0015], [0018], etc.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a flexible member suitable for use in Lunn’s anchor (as modified with the construct of Sullivan as discussed above), by using suture tape instead of suture strand as the flexible material since both are suitable flexible materials known to be interchangeably used in orthopedic applications.

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive.
Applicant alleges that the combination fails to suggest claim 1 because there is no clear way to modify Lunn in order to replace the freely moveable suture with a tensionable construct that is fixated to distal portion 12.  First, the rejection never proposed replacing the freely moveable suture with the tensionable construct, only adding the tensionable construct to Lunn’s disclosure.  Second, in response to applicant's argument that there is no clear way to modify Lunn in order to replace the freely moveable suture with a tensionable construct that is fixated to distal portion 12, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is apparent that one of ordinary skill would have been able to appreciate the benefits afforded by the combination, and would have been able to suitably combine the features in a manner where the tensionable construct would be secured to the distal tip in a sufficient manner.  Applicant’s arguments do not explain why such a combination would not be feasible, but rather, the arguments merely allege that there is no explicit way to modify Lunn.  However, as stated above, the test is what the combined teachings would have suggested to one of ordinary skill in the art.  Accordingly, the argument is not persuasive.
Applicant’s other arguments contain mere conclusory statements without any sufficient facts to support the asserted allegations.  For example, the rejection of claim 2 does not contemplate a separate flexible material held in the recess that is separate from the tensionable construct – Lunn already discloses such a flexible material, held in the recess, that would easily be understood to be separate from the tensionable construct suggested by Sullivan.  The rejection of claim 4 states that it is unclear how Lunn can accommodate a fixed tensionable construct and a separate component releasably attached to the tip.  However, this is a bodily incorporation argument (see above).  Claim 6 is also a bodily incorporation argument, as one of ordinary skill would contemplate Sullivan’s knot when combining with Lunn.  Note that Applicant never alleges that there is some design consideration in either Lunn or in the tensionable construct of Sullivan which clearly precludes the use of a knot.  Regarding claim 17, the rejection clearly states the internal passage of the shaft.
With respect to claim 18, as discussed above, Applicant has misconstrued the rejection in that the rejection never suggests replacing the flexible material but only adding the tensionable construct to Lunn’s disclosure.  It is apparent that the proposed combination would clearly have a tensionable construct and a separate flexible material.
With respect to new claims 46-47, the claims have been slightly re-intepreted so that the recess of the tip is either or both of 1) 12c space and 2) between 12e and 12d in Fig. 4 which allows suture to pass beside 12e in the longitudinal direction.  Thus, for these claims, when the recess is the second choice above, then the recess is located inside the anchor body.  With respect to claim 48, artisans understand interference fit and friction fit to be synonymous.  A friction fit can be overcome when enough force is applied to counteract the friction – thus the tip is rotatable if desired when attached via interference fit.  It is conceded that this would not be possible if the parts were welded together, but welding is only one embodiment and the rejection relies on the interference fit embodiment.  Regarding claims 49-50, see the remarks above.  Again, the rejection does not replace the slideable suture 20, and therefore there would still be a purpose to having hole 12c.  
Applicant’s arguments are not persuasive, and the claims stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771